Citation Nr: 1231602	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran had active duty for training from (ACDUTRA) from November 1979 to February 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for cardiovascular disease.

The Veteran presented testimony before a decision review officer at the RO in April 2007.  A transcript of the hearing is of record.

In May 2008, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court issued a decision which vacated the Board's May 2008 decision, and remanded the case to the Board for action consistent with its decision.  

In October 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2011 remand, the Board noted that in its September 2010 Memorandum Decision, the Court found that the January 2008 VA examination report relied on by the Board in its May 2008 denial, contained an insufficient rationale for adjudication, in that the examiner did not reconcile the Veteran's various in-service diagnoses when rendering his opinion on the etiology of the Veteran's heart condition.  
In this regard, the Board notes that as previously reported, the Veteran was noted to have a heart murmur at the time of his enlistment in September 1978.  During a September 1978 cardiac consultation, he was diagnosed with a mitral valve insufficiency, asymptomatic except for atypical chest pain, rule out prolapse.  An electrocardiogram (EKG) was within normal limits.  An October 1978 echocardiogram was normal, without mitral valve prolapsed.  The impression was mitral insufficiency.  During another cardiac consultation in September 1979, there was no evidence of valvular disease.  However, during a cardiac consultation during hospitalization in December 1979, he was noted to have a grade II/VI non-radiating systolic ejection murmur.  The assessment was probable mitral regurgitation, but the final diagnosis was costochondritis.  The Veteran's February 1980 separation examination showed a grade II systolic heart murmur.  An associated echocardiogram was within normal limits, without evidence of mitral valve prolapsed or idiopathic hypertrophic subaortic stenosis.  He was diagnosed with a heart murmur of mitral valve regurgitation, which was determined to be a functional rather than organic problem that was not incapacitating, and did not render him unfit for military service.  

The Veteran was afforded a VA examination in response to his claim in January 2008.  The examiner noted the Veteran's reports of heart trouble since the age of seventeen, prior to active duty.  He also noted that the Veteran was treated several times during active duty for chest pain, and specifically mentioned a December 1979 treatment note, which indicated that the Veteran was being reevaluated for a heart murmur, which was first noted at the time of his entrance into the military.  The examiner concluded that there was no documentation in the record to support the Veteran's claim that he had a heart attack during military service.  Based on the results from an EKG and echocardiogram performed at that time, the examiner diagnosed the Veteran with moderate to severe mitral valve regurgitation with a normal left ventricular ejection fraction of 60 percent, and opined that the disorder pre-existed his military service and was not secondary to military service.  However, as the Court noted, the examiner did not mention that the Veteran was actually diagnosed with costochondritis at the time of his in-service treatment in December 1979.  Therefore, the Court found that the examiner did not reconcile the various in-service diagnoses assigned to the Veteran's condition, and as such, the opinion was inadequate for rating purposes.  Consequently, the Board remanded the claim for another VA examination and opinion.

In accordance with the Board's October 2011 remand, the Veteran was afforded another VA cardiovascular examination in December 2011.  The examiner concluded that the Veteran had a systolic heart murmur that pre-existed his active military service, and opined that the Veteran's pre-existing heart murmur and mitral regurgitation complex was not aggravated during service.  In rendering his opinion, the examiner noted that the Veteran did undergo evaluation for heart valve issues during service.  He also explained that although an October 1978 echocardiogram did not show acute valvular issues, it was an M-mode echocardiogram and color flow was not available for regurgitant fraction, and the Veteran did have confirmed mitral regurgitation since that time, quantitatively described as moderate to severe.  However, this examiner also failed to discuss the Veteran's in-service diagnosis of costochondritis in December 1979, and thereby failed to reconcile the various in-service diagnoses applied to the Veteran's condition, as requested by the Court in its September 2010 memorandum, and by the Board in its October 2011 remand.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the Board finds that on remand, the Veteran should be afforded another examination, and another etiological opinion should be obtained.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board also notes that during his December 2011 examination, the Veteran reported that he had a stress test conducted that year by his private physician, Dr. Yummit.  The claims folder does not contain records of treatment from Dr. Yummit, including a stress test performed in 2011.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available medical records that are not associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of treatment provided by Dr. Yummit for the Veteran's cardiovascular condition, including the results of any stress test performed in 2011.  These efforts should be undertaken in accordance with 38 C.F.R. § 3.159, (b)(1), (e)(2) (2011). 

2.  Then return the claims folder to the examiner who provided the December 2011 VA examination and opinion so that he may determine the etiology of the Veteran's current heart condition.

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum.  The examiner should state: 

a) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant had a pre-existing heart condition, and, if so, what the correct diagnosis was; the examiner is specifically requested to discuss and reconcile the various inservice findings, including the diagnosis of costochondritis in December 1979 if possible, and; 

b) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant's pre-existing heart condition was aggravated by his ACDUTRA service, which took place from November 1979 to February 1980. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

If the examiner who provided the previous examination is unavailable, another medical professional should review the claims folder and provide the necessary opinions and rationale.  An additional examination should be afforded if the new examiner determines that one is necessary.

3.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


